Title: From Thomas Jefferson to Bernstorff, 19 June 1788
From: Jefferson, Thomas
To: Bernstorff, Andreas Peter, Count


          
            Paris June 19. 1788.
          
          I had the honour of addressing Your Excellency by Admiral Paul Jones on the 21st. of January, on the subject of the prizes taken under his command during the late war, and sent into Bergen. I communicated at the same time a copy of the powers which the Congress of the United states of America had been  pleased to confide to me therein, having previously shewn the original to the Baron de Blome envoy extraordinary of his majesty the king of Denmark at this court, and I furnished, at the same time to Admiral Paul Jones such authority as I was empowered to delegate for the arrangement of this affair. That officer has transmitted me a copy of your Excellency’s letter to him of the 4th. of April, wherein you were pleased to observe that the want of full powers on his part were an invincible obstacle to the definitive discussion of this claim with him, and to express your dispositions to institute a settlement at this place. Always assured of the justice and honor of the court of Denmark, and encouraged by the particular readiness of your Excellency to settle and remove this difficulty from between the two nations, I take the liberty of recalling your attention to it. The place of negociation proposed by your Excellency meets no objection from us, and it removes at the same time that which the want of full powers in Admiral Paul Jones had produced in your mind. These full powers Congress have been pleased to honour me with. The arrangement taken between the person to be charged with your full powers and myself will be final and conclusive.
          You are pleased to express a willingness to treat at the same time on the subjects of amity and commerce. The powers formerly communicated on our part, were given to Mr. Adams, Doctr. Franklin and myself for a limited term only. That term is expired, and the other two gentlemen returned to America; so that no person is commissioned at this moment to renew those conferences. I may safely however assure your Excellency that the same friendly dispositions still continue, and the same desire of facilitating and encouraging a commerce between the two nations, which produced the former appointment. But our nation is at this time proposing a change in the organisation of it’s government. For this change to be agreed to by all the members of the Union, the new administration chosen and brought into activity, their domestic matters arranged which will require their first attention, their foreign system afterwards decided on and carried into full execution, will require very considerable length of time. To place under the same delay the private claims which I have the honour to present to your Excellency, would be hard on the persons interested: because these claims have no connection with the system of commercial connection which may be established between the two nations, nor with the particular form of our administration. The justice due to them is complete, and the present administration as competent to  final settlement as any future one will be, should a future change take place. These individuals have already lingered nine years in expectation of their hard and perillous earnings. Time lessens their numbers continually, disperses their representatives, weakens the evidences of their right, and renders more and more impracticable his majesty’s dispositions to repair the private injury to which public circumstances constrained him. These considerations, the just and honorable intentions of your Excellency, and the assurances you give us in your letter that no delay is wished on your part, give me strong hopes that we may speedily obtain that final arrangement which express instructions render it my duty to urge.
          I have the honour therefore of agreeing with your Excellency, that the settlement of this matter, formerly begun at Paris, shall be continued there; and to ask that you will be pleased to give powers and instructions for this purpose to such person as you shall think proper, and in such full form as may prevent those delays to which the distance between Copenhagen and Paris might otherwise expose us.
          I have the honour to be with sentiments of the most profound respect Your Excellency’s most obedient & most humble servant,
          
            Th: Jefferson
          
        